DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 14 May 2021.  
Claims 1-16 are pending.
Claims 1-16 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application(s) 13/889,012 which claims priority to provisional Application 61/809,137 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determine a risk analysis for an individual based upon prior event data which is an abstract idea of a mental process as well as the abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of “determining, column field value correlations between the plurality of fields in the plurality of columns; determining, a first column of the plurality of columns with a column field value correlation beyond a predetermined threshold with a second column of the plurality of columns; determining and filling in, at least one missing field value of the plurality of fields in the first column based on at least one completed field value of a corresponding row in the second column to generate infilled prior event data; determining, whether any of the infilled prior event data is not in a predetermined format; in response to determining that the infilled prior event data is not in a predetermined format, normalizing, the infilled prior event data in accordance with the predetermined format to generate a prepared prior event data set; determining, a plurality of relational clusters, using the prepared prior event data set, each relational cluster corresponding to a plurality of related columns of the plurality of columns, wherein the related columns in each cluster of the plurality of relational clusters are associated with a column field value correlation beyond the predetermined threshold; determining, based on a relationship between the user event data and at least one of the plurality of relational clusters, the risk analysis for the individual; and after a predetermined period of time or after a predetermined event, determining, an updated risk analysis for the individual, wherein the risk analysis and updated risk analysis comprise a rating of the individual for at least one indicator, the at least one indicator being determined based on at least one of the plurality of relational clusters” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as mathematical concepts such as analyzing data for mathematical relationships but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a computer-implemented method, using at least one processor” (or “A system for generating and displaying a predictive analysis, the system including: at least one data storage device that stores instructions for generating and displaying a predictive analysis; and at least one processor configured to execute the instructions to perform operations comprising:” in claim 15 or “A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform operations for generating and displaying a predictive analysis, the operations comprising:” of claim 16) nothing in the claim element precludes the step from practically being performed in the mind or from the mathematical concept grouping.  For example, but for the “a computer-implemented method...using a processor” language the “determining” and “normalizing” steps in the context of this claim encompasses a faculty advisor at a university could periodically monitor a student’s exam grades (in tables or a grade spread sheet) during the semester and mentally perform the method steps recited in claim 1. For example, an engineering faculty advisor would observe that a chemical engineering student is performing poorly in basic chemistry, but is performing well in advanced calculus. The university grades on a curve (i.e., a normal distribution), such that good students receive an “A” or “B,” average students receives a “C,” and poor students receive a “D” or “F.” Based on the advisor’s past experience, she may predict that the student may also perform poorly in chemical thermodynamics, based on the past performance in basic chemistry, but perform well in matrix algebra, based on the past performance in advanced calculus. The faculty advisor could then warn the student that he must improve his exam grades in basic chemistry if he wants to major in chemical engineering. Otherwise, the faculty advisor could recommend that the student switch his major to mathematics (as noted in the PTAB Decision of 13/889,012 on pages 9-13).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “receiving...” steps are simply extrasolution data gathering activities.  Next, the claim only recites one additional element – using at least one processor (claim 1 and claim 15) or a computer (claim 16) to perform the steps. The at least one processor or computer in the steps is recited at a high-level of generality (i.e., as a generic processor/computer performing a generic computer function of gathering data and performing some sort of programmed mathematical operation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “a computer-implemented method...using a processor” (or “A system for generating and displaying a predictive analysis, the system including: at least one data storage device that stores instructions for generating and displaying a predictive analysis; and at least one processor configured to execute the instructions to perform operations comprising:” in claim 15 or “A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform operations for generating and displaying a predictive analysis, the operations comprising:” of claim 16) only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do(es) not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using at least one processor or a computer to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-14 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2-15 recite the same abstract idea of “determine a risk analysis for an individual based upon prior event data.”  The claim recites the additional limitations further limiting how the how the risk is determined, or how it is performed, further limits the prior event data and users, and/or provides an alert which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 15, and 16, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-16 are therefore not eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zelenka et al. (US PG Pub. 2014/0188442) further in view of Denley (US PG Pub. 2013/0011821).

As per claims 1, 15, and 16, Zelenka discloses a computer-implemented method, system and non-transitory computer readable medium for generating and displaying a predictive analysis, the method comprising (software, hardware, computer, computer systems, microprocessors, Zelenka Fig. 1 and ¶18-¶22): 
receiving, using at least one processor, prior event data, the prior event data comprising a plurality of fields, the plurality of fields corresponding to a plurality of columns and a plurality of rows (student data collected, includes information about a student's performance in prior terms, Zelenka ¶23; To allow the system to work with an arbitrary number of predictors and to allow different, additional and/or new predictors, each predictor may be specified using the same or similar types of information.  In one implementation, predictors are specified using the information in Table 1.  The predictor specification information may be provided in a predictor specification table 103, as shown in FIG. 1.  The predictor specification information may be different for different implementations and in some instances a data analyst may be permitted to modify the table to add or remove predictors or to change a characteristic of a predictor, ¶24; into a matrix, ¶29); 
determining, using the at least one processor, column field value correlations between the plurality of fields in the plurality of columns (The trainer may transform the predictor data prior to including it in the matrix.  For example, the trainer may average the data, aggregate the data, or scale the data by comparing it to an average, mean, or standard deviation.  Transformation is used in some instances to help ensure that the regression coefficients are of comparable size.  In other instances the data may be transformed because it is only relevant to one particular course.  If so, then the data is transformed so that it is only used for that course.  One example of this is data related to threaded discussions since different instructors may incorporate threaded discussions into their courses in different ways.  The trainer may use the transformation information provided in the predictor specification table to appropriately transform predictor data.  Typically, the matrix includes a column for each predictor value with a type of numeric, Zelenka ¶29-¶31; correlated data, ¶38; see also ¶43); 
determining, using the at least one processor, whether any of the infilled prior event data is not in a predetermined format (transform he predictor prior to including in the matrix, Zelenka ¶29-¶31); 
in response to determining that the infilled prior event data is not in a predetermined format, normalizing, using the at least one processor, the infilled prior event data in accordance with the predetermined format to generate a prepared prior event data set (transform he predictor prior to including in the matrix, Zelenka ¶29-¶31); 
determining, using the at least one processor, a plurality of relational clusters, using the prepared prior event data set, each relational cluster corresponding to a plurality of related columns of the plurality of columns, wherein the related columns in each cluster of the plurality of relational clusters are associated with a column field value correlation beyond the predetermined threshold (grouping of students, Zelenka ¶50); 
receiving, using the at least one processor, a request for a risk analysis for an individual (The trainer 114 determines which predictors to use in the model and generates a model 116 that includes equations, rules, formulas, or other means to estimate an outcome probability, such as a student's probability of failing or dropping a course.  The model is used by the scorer 118 to assess student risk.  The scorer 118 applies the model to the scoring data set 112 and provides an output that indicates the calculated outcome probability of student risk.  The output may be provided via a report or dashboard or may be provided to other systems or system components through an API or a data feed, Zelenka ¶19; Fig. 4-Fig. 7; ); 
receiving, using the at least one processor, user event data associated with the individual (student data collected, includes information about a student's performance in prior terms, Zelenka ¶23); and 
determining, using the at least one processor, based on a relationship between the user event data and at least one of the plurality of relational clusters, the risk analysis for the individual (risk assessment model output, Zelenka ¶19-¶20 and Fig. 4-Fig. 7) and 
after a predetermined period of time or after a predetermined event, determining, using the at least one processor, an updated risk analysis for the individual (Typically, an LMS updates current student data on a daily basis.  The data integrator collects data from the current student data and processes it into a scoring data set.  The collection of the current student data may occur at a predetermined interval or may be on demand, Zelenka ¶47).  
While Zelenka discloses the ability to determine a probability of failing or dropping a course (Zelenka ¶19), Zelenka does not expressly disclose determining, using the at least one processor, a first column of the plurality of columns with a column field value correlation beyond a predetermined threshold with a second column of the plurality of columns; determining and filling in, using the at least one processor, at least one missing field value of the plurality of fields in the first column based on at least one completed field value of a corresponding row in the second column to generate infilled prior event data; wherein the risk analysis and updated risk analysis comprise a rating of the individual for at least one indicator, the at least one indicator being determined based on at least one of the plurality of relational clusters.
However, Denley teaches determining, using the at least one processor, a first column of the plurality of columns with a column field value correlation beyond a predetermined threshold with a second column of the plurality of columns; determining and filling in, using the at least one processor, at least one missing field value of the plurality of fields in the first column based on at least one completed field value of a corresponding row in the second column to generate infilled prior event data; wherein the risk analysis and updated risk analysis comprise a rating of the individual for at least one indicator, the at least one indicator being determined based on at least one of the plurality of relational clusters (estimated or projected grades for each student, Denley ¶22; based upon matrix P and the entries of P are each an integer 0, 1, 2, 3,4 or 5, representing the grade that the student achieved in that class.  In this exemplary embodiment, 0="Did not take the course", 1=F, 2=D, 3=C, 4=B, 5=A. Other grading systems may be used.  In this way, each row of P contains a student's entire current academic record, ¶26-¶31; see also rating, ¶24) (Examiner notes that the prediction of a grade for a course i.e. A-F as the equivalent to not only one predetermined threshold, but a plurality for each letter grade.  Examiner interprets the course to also be the skill i.e. Accounting 101 is the skill accounting).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Denley’s method of grade predictions in Zelenka’s system with reasonable expectation that this would result in a system which is able to track the risk and predictors of risk for students.
The motivation being that there is a need a grade or performance prediction model to make these determinations and recommendations.  This model may combine a number of past grades (or other measures of performance) by a plurality of students in the class or classes with the student user's transcript in order to make individualized recommendations for that student user (Denley ¶5).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1 and 22-23 for an updated risk analysis because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced.  The Examiner finds no evidence that performing the processes in claims 1 and 22-23 for an updated risk analysis after a predetermined time or predetermined event would produce new and unexpected results as compared to performing the processes in claims 1 and 22-23 for only a first time or event.

As per claim 2, Zelenka and Denley disclose as shown above with respect to claim 1.  Denley further teaches wherein the risk analysis determines a likelihood that the individual will succeed in a course or major of interest being beyond a predetermined threshold (The grade prediction model provides an accurate estimate of the final grade a student will receive in a particular course which they have not yet taken.  It employs a grade-based collaborative filter algorithm to create its estimates, matrix wherein the each row contains each course the student has taken and then eventually normalized, Denley ¶25-¶29; For any given student, the system generates a fingerprint GPA for a given major M by utilizing the course grade prediction model for every core fingerprint course for major M that the student has not yet taken, and combining these with the grades for every fingerprint class the student has already taken, ¶33; estimated or predicted grades, ¶22).

As per claim 3, Zelenka and Denley disclose as shown above with respect to claim 1.  Zelenka further discloses wherein determining the risk analysis for an individual further comprises: determining, using the at least one processor, a plurality of relationships, each relationship of the plurality of relationships being estimated based on the user event data and one of the plurality of relational clusters; and determining, using the at least one processor, the risk analysis based on the plurality of relationships (The system also builds an outcome vector that indicates the success or failure of each of the students in each of the courses represented in the historical student data.  The system determines the coefficients for the model using an automated predictor selection method, such as lasso logistic regression.  Each coefficient is associated with a predictor.  The relative values of the coefficients indicate the relative importance of the predictor or interaction term to the assessment of risk, Zelenka ¶6; see also ¶17 and ¶29).

As per claim 4, Zelenka and Denley disclose as shown above with respect to claim 1.  Zelenka further discloses iteratively performing, using the at least one processor, the risk analysis for a plurality of students; and using the risk analysis for the plurality of individuals, predicting a portion of the students that will graduate (risk assessment model output, Zelenka ¶19-¶20 and Fig. 4-Fig. 7).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1 for all of the students because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claim 1 for all or the remaining students would produce new and unexpected results as compared to performing the processes in claim 1 for only single student.

As per claim 6, Zelenka and Denley disclose as shown above with respect to claim 1.  Denley further teaches determining, using the risk analysis, a predictive indicator of successful completion of a course or major of interest by identifying students in the prepared prior event data set who completed the course or major of interest and identifying one or more grades associated with those students in the prepared prior event data set (These recommendations come with a rating 52, which can be shown as a number of stars, a number, a letter, or similar indicator.  The ratings are a combination of a prediction of how well the student would perform academically in that major, together with an evaluation of how well the student's current transcript fits with a change to that major, Denley ¶24 and ¶10; This model may combine a number of past grades (or other measures of performance) by a plurality of students in the class or classes with the student user's transcript in order to make individualized recommendations for that student user, rank courses that the model predicts the student will achieve the best grades in (grade prediction), ¶5-¶6).

As per claim 7, Zelenka and Denley disclose as shown above with respect to claim 1.  Denley further teaches while iteratively determining, using the at least one processor, the risk analysis for the individual, determining whether the risk analysis for the individual has fallen below a predetermined threshold; and upon determining that the risk analysis for the individual has fallen below the predetermined threshold, generating and providing an alert to one or more users (at risk student report, Denley ¶23).

As per claims 8 and 10, Zelenka and Denley disclose as shown above with respect to claim 1.  Zelenka further discloses wherein each column in the plurality of columns corresponds to an educational course, and each row in the plurality of rows corresponds to an individual student, and each field of the plurality of fields corresponds to a grade or score (student data collected, includes information about a student's performance in prior terms, Zelenka ¶23; To allow the system to work with an arbitrary number of predictors and to allow different, additional and/or new predictors, each predictor may be specified using the same or similar types of information.  In one implementation, predictors are specified using the information in Table 1.  The predictor specification information may be provided in a predictor specification table 103, as shown in FIG. 1.  The predictor specification information may be different for different implementations and in some instances a data analyst may be permitted to modify the table to add or remove predictors or to change a characteristic of a predictor, ¶24; into a matrix, ¶29).

As per claim 9, Zelenka and Denley disclose as shown above with respect to claim 1.  Denley further discloses wherein the risk analysis comprises one or more of: a rating of the individual for the at least one indicator as compared with students in the prepared prior event data set; a weight of the at least one indicator paired with students in the prepared prior event data set, wherein the weight identifies a strength of a correlation of the at least one indicator to successful completion of an educational course or educational major of interest; and a weight of one or more grades in the prepared prior event data set, wherein the weight identifies a strength of a correlation of the one or more grades in the prepared prior event data set to the successful completion of the course or major of interest (These recommendations come with a rating 52, which can be shown as a number of stars, a number, a letter, or similar indicator.  The ratings are a combination of a prediction of how well the student would perform academically in that major, together with an evaluation of how well the student's current transcript fits with a change to that major, Denley ¶24).

As per claim 11, Zelenka and Denley disclose as shown above with respect to claim 1.  Denley further teaches wherein a user provides the request for risk analysis, the user comprising one of: a student; an adviser; and an administrator (student, Denley ¶3; faculty, ¶8).
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Th user identifying the user is simply a label for the plan and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.

As per claims 12 and 14, Zelenka and Denley disclose as shown above with respect to claim 1.  Denley further teaches wherein the risk analysis for the individual comprises a recommended educational major for the individual (These recommendations come with a rating 52, which can be shown as a number of stars, a number, a letter, or similar indicator.  The ratings are a combination of a prediction of how well the student would perform academically in that major, together with an evaluation of how well the student's current transcript fits with a change to that major, Denley ¶24).

As per claim 13, Zelenka and Denley disclose as shown above with respect to claim 1.  Denley further teaches wherein determining a plurality of relational clusters using the prepared prior event data set comprises: identifying, using the at least one processor, two or more similar grades listed for a student in the prepared prior event data set; and identifying, using the at least one processor, courses associated with the two or more similar grades (pooled users, groups of students, Denley ¶23).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenka et al. (US PG Pub. 2014/0188442) and Denley (US PG Pub. 2013/0011821) and further in view of Pednault et al. (US PG Pub. 2003/0176931).

As per claim 5, Zelenka and Denley disclose as shown above with respect to claim 1.  While the combination of Zelenka and Denley disclose the ability to determine the grades and risks of students, the combination does not do so with covariance.  The combination does not expressly disclose wherein determining the risk analysis for the individual further comprises: determining, using the at least one processor, based on a covariance relationship of latent variables associated with a plurality of relational clusters, the risk analysis for the individual.
However, Pednault teaches the ability to utilize covariance and mean matrices as sufficient statistics for linear regression models (Pednault ¶301, ¶415; see also incremental updates, ¶448).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Pednault’s method of calculating covariance in order to sufficiently reduce the need for training data in Denley’s and Zelenka’s system with reasonable expectation that this would result in a system which is able to provide application-independent predictive modeling.
The motivation being that there is a need to develop application-independent predictive modeling technology, that is made feasible by the fact that the inputs to a predictive model (i.e., the explanatory data fields) can be represented as columns in a database table or view.  The output(s) of a predictive model can likewise be represented as one or more columns (Pednault ¶13).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure (additional references can be located on the PTO-892):
Essa et al. (US PG Pub. 2013/0096892) Systems and methods for monitoring and predicting user performance. 
Luca et al. (US PG Pub. 2014/0188574) SYSTEM AND METHOD FOR OBJECTIVE ASSESSMENT OF LEARNING OUTCOMES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629